﻿
1.	On analysing the agenda of the thirty-third session of the United Nations General Assembly, we foresee intense and delicate activity, in view of the complexity and vast number of the items included. However, we hope that in the course of the debates on such important questions ways and means may be found best suited to the solution of the international problems that we are all obliged to face seriously.
2.	May I first, Mr. President, on behalf of the People's Republic of Angola, extend to you most sincere congratulations on your election to the presidency of the thirty- third session of the United Nations General Assembly, which is testimony of recognition of your noble qualities. At the same time, may we wish you every success in the discharge of your difficult and strenuous mandate.
3.	May we also reaffirm to the outgoing President our highest appreciation of the brilliance and dynamism he imparted to the manifold tasks of this international body during the period when he was invested with similar high responsibilities.
4.	Our feelings of significant appreciation extend to the Secretary-General of the United Nations for the dedicated efforts he has consistently made for the solution of the grave problems that affect the international community.
5.	In the course of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries, which took place in Belgrade at the end of July this year, we had an opportunity to state that the direct confrontation of many peoples with imperialism, neo-colonialism, colonialism,
Zionism, apartheid expansionism and the exploitation of man by man still constituted an indisputable reality of our era. Under these circumstances, the supreme aspiration of the peoples to peace is far from being guaranteed everywhere in the world, in that we still see continuing colonial wars, acts of aggression of every kind against independent States, inadmissible military interventions, the resurgence of the use of mercenaries, multiple plots against the sovereignty and security of States, foreign domination and occupation and economic plunder. All these factors are fostered entirely by the imperialist or neo-colonialist Powers.
6. This alarming situation prevails, and will continue to prevail for an indeterminate period, so long as the Governments of a certain number of countries, which have already been amply characterized, do not strictly respect the fundamental principles of the United Nations Charter, the Charter of the Organization of African Unity [OAU] and the policy of non-alignment; so long as many of us are unable to achieve complete independence, taking our national resources into our own hands and using them for the benefit of our peoples and not for that of multinational companies; so long as there is not a categorical rejection of all forms of subordination and dependence, of all interference and of all pressure, whether political, economic or military; so long as it is not forbidden to establish military bases in the most diverse parts of the world, generally imposed or maintained against the will of the peoples concerned, and so long as those already existing are not duly dismantled; so long as all United Nations Members are not seriously and sincerely aiming towards achieving detente, general and complete disarmament and the absolute prohibition of the manufacture and use of weapons of mass destruction, particularly nuclear weapons, including the neutron bomb; so long as all do not recognize the imperative need to make the Indian Ocean effectively a zone of peace as long as all do not equally recognize and respect the rights of the oppressed peoples to struggle, by armed force or any other means, for national liberation and to choose the political regime that best suits them; so long as the astronomical sums spent on the arms race are not judiciously earmarked for the economic development of under-developed countries; so long as a New International Economic Order has not been created, in accordance with
principles long established and enunciated.
7. In the middle of this year, in this same place, the tenth special session of the General Assembly, devoted to disarmament, was held. Of the about 150 items on the agenda of this current session of the General Assembly, 14 are related exclusively to general and complete disarmament. This prompts us to make a few brief remarks on this problem of cardinal importance, although the Prime Minister of the 

People's Republic of Angola has already defined our position from this same rostrum.
8. The trend towards achieving real detente appears to us to be predominant now, and this implies taking tangible steps in the field of disarmament. Thus, together with the efforts pursued to achieve agreement on the destruction of stocks of nuclear weapons, it becomes imperative for the nuclear Powers, without exception, to undertake to sign and respect the Treaty on the Non-proliferation of Nuclear Weapons, and for the guarantees for the security of non-nuclear countries to be strengthened by the adoption of an international convention, in the same way, a treaty on a general and complete end to all nuclear tests should be concluded as soon as possible.
It is our belief, however, that the achievement of these prime goals should be accompanied by the gradual reduction of the military budgets of countries that produce the most diverse types of weapons.
10. Nevertheless, we wish to reaffirm clearly that the principle of not resorting to force for the settlement of international conflicts should not in any way constitute an impediment to the armed struggle of peoples for their national independence or to the exercise of the right to defend national sovereignty and territorial integrity against foreign aggression.
11. For these reasons we regard it as absolutely necessary to establish now the requisite conditions or foundations for the holding of the World Conference on Disarmament.
12.	Within this context of general and complete disarmament we cannot fail to mention the untiring and praiseworthy efforts made by the socialist countries, and particularly by the USSR, for the establishment of the most varied treaties and conventions aimed at preserving mankind from the disastrous consequences of the frenzied arms race and greater and lesser wars. If those praiseworthy goals have pot yet been completely achieved, this is solely and exclusively due to the patent lack of seriousness and sincerity on the part of the imperialist Powers, in particular the United States of America, which thus benefit from the fabulous profits made by their armament consortia.
13.	Another question which also merits some reflection is that related to the promotion of and respect for human rights.
14.	We start from the principle that in the constitution of each country Member of the United Nations the rights of its citizens are duly safeguarded. Every Member of this Organization has adhered to or proclaimed its respect for the norms laid down in the Universal Declaration of Human Rights. Any action honestly intended to make human rights prevail where they are trampled underfoot is, therefore, legitimate.
15.	However, what we cannot understand is that certain Western Powers set themselves up as the great and sole champions of human rights when they themselves clearly
do not respect them. How, for example, can it be conceived that those which most frequently invoke the much acclaimed rights of man should be precisely those which, through their multiform support for the racist and Fascist Pretoria and Salisbury regimes, not only have ensured the survival of the criminal apartheid system, which constitutes the most flagrant violation of human dignity, but have tried to impede the national liberation struggle of the peoples of Namibia, Zimbabwe and South Africa? Moreover, how can one understand the fact that they have not recognized the legitimate right to independence of the peoples of the Democratic Saharan Arab Republic and the Democratic Republic of East Timor? How, then, can the economic blockade against Cuba and the maintenance of a military base at Guantanamo against the will of the Cuban people be justified? How can one explain the failure to recognize the right of the Arab people of Palestine to recover their usurped homeland and set up an independent State and, at the same time, the massive support given to Israel, which enables it to occupy Arab lands, impose Israeli laws on Arab citizens and establish settlements on land which also is Arab? Furthermore, how can one justify support for the Fascist regimes of Latin America-in Chile, Nicaragua and Uruguay-in the face of the courageous struggle of the peoples concerned for their right to freedom? Where, then, is the morality of such champions? As we understand it, the campaign launched on this question is supposed to be against an alleged lack of freedoms in socialist countries, and hence is an attempt to discredit socialism.
16.	Since the People's Republic of Angola is an independent country on the African continent, it cannot fail to assume its growing responsibilities within the geopolitical context, both as regards the progressive development of political and economic relations and as regards the national liberation struggles.
17.	In this respect, our special attention centres on the situation prevailing in southern Africa. No one is unaware that the five Western members of the Security Council have for some time now been devoting certain efforts to finding a negotiated solution to the Namibian problem through numerous talks held with the« South West Africa People's Organization [SWAPO], the front-line countries and the Fascist and racist Pretoria regime.
18.	After the Luanda Agreement of 12 July 1978,3 the requisite steps were taken by the Secretary-General of the United Nations for the progressive implementation of the decolonization programme for Namibia, as SWAPO has always shown a certain flexibility and a marked spirit of co-operation in order to achieve the desired solution. Moreover, SWAPO's proposal to sign a cease-fire with the Pretoria regime, which was duly authenticated by the Secretary-General of the United Nations on behalf of the Security Council, is clear evidence of its firm intention to honour the commitments undertaken. However, faced with the imminence of a Security Council resolution, the Pretoria regime embarked on a series of shameless manoeuvres aimed at compromising the implementation of the decisions of that international body.
19.	In these circumstances the Government of the People's Republic of Angola considers that the unilateral decision of the Pretoria regime to hold early elections in Namibia is intended, as a minimum, to achieve the following purposes: to prevent at all costs the participation of SWAPO in a necessarily free and democratic electoral process; to impose a puppet government which would be constituted on a tribal basis and do its bidding, so as to prevent the transfer of power to SWAPO, the sole legitimate representative of the Namibian people; to perpetuate the illegal occupation of Namibia and the inhuman exploitation of the people and natural resources of that Territory; to pursue its constant acts of provocation, violation and aggression against the People's Republic of Angola.
20.	At the same time, the Angolan Government also considers that the putting into effect of the Pretoria regime's pernicious designs to reject the decolonization plan for Namibia, as set forth in Security Council resolution 435 (1978), will have grave consequences, both inside and outside Namibia, which will be the entire responsibility of the five Western Powers if they do not decide to act with due and indispensable firmness-of which, moreover, they have never given proof—to ensure the strict application of the sanctions long advocated at various international conferences and in international bodies.
21.	In view of the possibility that the Governments of the five Western countries may show their habitual timid and hypocritical attitude in facing this insolent challenge to the international community, we think that the appropriate response is perfectly summarized in the ever-timely statement made more than a year ago by the far-sighted leader of the Angolan revolution, when he said:
"Only through armed struggle is it possible to defeat the oppressive forces in the world. It is not through negotiations, through conferences or councils, that the peoples will determine their own future, because there is a struggle of interests, a struggle between classes now developed through imperialism and through the desire of just one social group to dominate all the others. Without armed struggle, the national liberation struggle would have no vigour in it. It must therefore be intensified."
22.	And, because the People's Republic of Angola is and will be by its own will a firm bastion of the revolution in Africa, no one should underrate its unshakeable determination to support SWAPO by all necessary means, and also the other national liberation movements, until such time
fully attained.
23.	The present evolution of the situation in Zimbabwe is no less disturbing. While it is true that the people of Zimbabwe, under the leadership of their legitimate representative the Patriotic Front, have achieved significant victories in their armed struggle for national liberation, it is no less true that there are ever more imperialist manoeuvres aimed at seeking to push aside the Patriotic Front or destroy it, to create differences among the front-line countries and to establish a neo-colonialist regime in Zimbabwe.
24.	It was on the basis of the connivance of certain imperialist Powers and their agents that the Fascist and racist Salisbury regime saw fit to resort to the farce of the so-called "internal settlement", and also saw fit to perpetrate systematic and criminal acts of aggression against the People's Republic of Mozambique and, albeit on a lesser scale, against the Republics of Zambia and Botswana.
25.	In these circumstances, winning national independence for Zimbabwe inevitably will be achieved through the continuous development of the armed struggle and, consequently, through the growing politico-military implantation of the Patriotic Front on its national territory. We reaffirm our unconditional, militant solidarity with it.
26.	In its turn, although under extremely difficult conditions the African National Congress of South Africa is pursuing its politico-military action against the Pretoria regime, which before long will have to face internally a truly explosive situation. To the Congress, the revolutionary vanguard of the South African people, we express our full support in its struggle against the, odious system of apartheid and in favour of national liberation.
27.	Within the context of decolonization, the total liberation of our continents and solidarity with the national liberation movements, there is a need for all Members of the United Nations to give serious thought to the courageous armed struggles of the peoples of Western Sahara, East Timor and Palestine, under the respective leadership of the Frente POLISARIO, FRETILIN and the PLO.
28.	Allow us to refer once again to the fundamental facts of the question of Western Sahara. The heroic armed struggle of the Saharan people constitutes the basis of permanent or growing tension among three non-aligned countries, and that has seriously affected the harmonious development of bilateral relations among some of our States.
29.	In the light of General Assembly resolution 1514 (XV), the right of the Saharan people to self-determination and independence is indisputable, and this, moreover, was officially recognized by the parties directly concerned until 1975.
30.	At the advisory hearing of the International Court of Justice held on 16 October 1975, it was clearly denied that there existed any ties of territorial sovereignty or any form of uninterrupted exercise of political authority, by any country whatsoever, over Western Sahara prior to Spanish colonization.
31.	The mission sent to the Western Sahara by the United Nations in 1975 clearly stated in its report  that the people of the Territory whom they met were virtually unanimously In favour of independence and also recognized that the Frente POLISARIO was the predominant political force, thus acknowledging its representative character,
32.	Finally, the Madrid Agreement of 15 November 1975 was reached without Spain, the then administering Power having previously consulted the Saharan people. For these reasons, it is clear to us that any territorial claim over the Western Sahara is therefore illegitimate.
33.	Although we still hope that a just solution will be found within the framework of the OAU, through the work of the ad hoc Committee composed of five Heads of State of the OAU and the holding of a special summit on the question of the Western Sahara'0 we are convinced that it is now necessary, by means of negotiations and with the full participation of the Frente POLISARIO, to face up to the inevitable political solution, so as to safeguard the Saharan people's right to national existence and to preserve the region from foreign intervention.
34.	In East Timor the situation is very similar to that in the Western Sahara. When the administering colonial Power withdrew, the Maubere people, already for some years under the leadership of their legitimate representative, FRETILIN, were preparing to assume full power, when suddenly foreign armed forces belonging to a member country of, the non-aligned movement invaded East Timor and occupied the capital despite the proclamation of the Democratic Republic of East Timor.
35.	Since 1975 the armed struggle has been considerably intensified. Despite the progressive increase of invading military contingents, which now number some tens of thousands of troops, and also despite the lack of external logistic base and the inconceivable passivity of the progressive community as regards military and financial help for the FRETILIN fighters, the Maubere people, relying on their own forces, undoubtedly control the greater part of the national territory.
36.	It is important to note that after three years of war the. invading armed forces have not succeeded in eliminating or crushing FRETILIN, nor have they been able to beat them back further than about 30 kilometres from the capital. It is therefore imperative that the United Nations Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples and the non-aligned movement itself address themselves seriously to the grave situation existing in East Timor and that the democratic and progressive forces of the world express militant solidarity with the Maubere people.
37.	At the same time, the gravity of the present crisis in the Middle East also merits particular attention in view of the high degree of tension and the military confrontations in that area. We are wholly convinced that this deplorable situation will continue so long as the legitimate rights of the
Arab people of Palestine to recover their homeland usurped by Israel and to establish an independent State are not recognized. At the same time, we believe that without the participation of the PLO in any negotiations on a solution to the problem it will not be possible to solve that grave conflict.
38.	For these reasons it does not seem to us that the bilateral Camp David agreements  arrived at under the tendentious auspices of the Carter Administration can contribute to a just and lasting solution to this crisis that would accord with the interests of the Arab peoples as a whole and of the Palestinian people in particular.
39.	The permanent hostility of the Israeli regime and the impunity it enjoys owing to the massive support it receives from North American imperialism, which permits it to commit multiple acts of aggression against certain Arab countries, prevents us from being able to conclude that these two could one day favour the just cause of the Arab peoples to the detriment of the sordid objectives of the imperialist Powers in that area, where Israel is the operative tool.
40.	The heroic people of Viet Nam, an exemplary source of inspiration for all peoples fighting for national liberation, are today suffering fresh and treacherous aggression and provocations which barely conceal patently expansionist designs. We thus reaffirm our unshakable militant solidarity with the just and well considered positions taken with the aim of solving present conflicts through the correct method of negotiation.
41.	To the fighting people of Korea we express our total support for their persistent intention to reunify their country by peaceful means and without any foreign interference in their internal affairs.
42.	To the people of Puerto Rico we convey our full solidarity and our warmest congratulations on the victories recently achieved, as reflected in the recent resolution of the Special Committee reaffirming their inalienable right to self-determination and independence, including the complete transfer of all powers to the people of that territory.
43.	To the Chilean people we reaffirm our unconditional support for their just struggle to recover their human dignity, freedom and independence.
44.	We express our most heartfelt solidarity with the people of Nicaragua and their fighting vanguard in the courageous struggle they have been waging to achieve their legitimate aspirations.
45.	And, since the policy of non-alignment identifies with the liberation struggle of the oppressed peoples, it is fitting here to hail the holding in Cuba of the Sixth Conference of Heads of State or Government of Non-Aligned Countries and to express our conviction that that Conference" will

46.	The People's Republic of Angola will shortly be commemorating the third anniversary of the proclamation of its independence, and in assessing the efforts already made in this short period we can note with legitimate pride, as an example, that, in the field of education, one out of every three Angolans is studying. The number of pupils receiving primary education has tripled in comparison with that in the colonial era, and in secondary education the number has doubled. One hundred and sixty thousand young people and adults have already become literate, and 600,000 are taking literacy courses. In the People's Republic of Angola education is free of charge.
47.	In the field of health., all medical and health care is also free of charge. Substantial efforts are being made to ensure that such care gives the best possible coverage to the rural areas of our country.
48.	With regard to agriculture, the basic factor, and that of industry, the decisive factor, the state production" units have been progressively increasing their output, thanks to the selfless efforts of our peasants and workers.
49.	In the fields of construction, transport and fisheries, the results already achieved are quite significant.
50.	Yet, the levels attained do not as yet correspond to the targets set because, among other things, it has not been possible to compensate for the material damage sustained because of the invasion of South African armed forces, which is estimated at $6.7 billion and for which compensation has not yet been forthcoming.
51.	The people of Angola, their Party and their Government are enthusiastically pursuing the tasks of national reconstruction in order to consolidate the revolutionary process, strengthen national unity and defence, establish the Party structures throughout the country and build the foundations for a socialist society.
52.	The struggle continues; victory is certain.







